UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2236



SUSAN AVJIAN; ROBERT AVJIAN; D. A., a minor,
by her parents and next friends,

                                           Plaintiffs - Appellants,

          versus


JERRY    D.     WEAST,    (officially     as),
Superintendent,   Montgomery   County   Public
Schools; MONTGOMERY COUNTY BOARD OF EDUCATION,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. William Connelly, Magistrate Judge.
(CA-03-3629-WGC)


Submitted:   May 16, 2007                 Decided:   July 12, 2007


Before WILLIAMS, Chief Judge,     WILKINSON,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Eig, Haylie M. Iseman, MICHAEL J. EIG & ASSOCIATES, PC,
Chevy Chase, Maryland, for Appellants. Jeffrey A. Krew, JEFFREY A.
KREW, LLC, Ellicott City, Maryland; Zvi Greismann, MONTGOMERY
COUNTY PUBLIC SCHOOLS, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            The Appellant parents and their child appeal the district

court’s   order    that    granted    summary   judgment     in   favor    of    the

Montgomery County School System in their action under IDEA.                  Under

the IDEA, the federal government provides qualifying states with

funding for the education of disabled children.              States must make

available a “free appropriate public education . . . to all

children with disabilities residing in the State.”                   20 U.S.C.

§ 1412(a) (2000).         A “free appropriate public education” (FAPE)

consists of special education and related services tailored to the

specific child’s educational needs according to an Individualized

Education Plan (“IEP”).            See 20 U.S.C. § 1401(8), (11) (2000).

These services must be provided to a disabled child in the least

restrictive       and     appropriate        environment.           20      U.S.C.

§ 1412(a)(5)(A).

            The IEP is prepared by an IEP Team, which consists of a

representative of the school district, the child’s teacher, the

parents or guardian and, where appropriate, the child herself.                   20

U.S.C. § 1414(d)(1)(B).            Parents who are dissatisfied with the

education their disabled child is receiving or the IEP that is

presented, are entitled to an administrative due process hearing.

See 20 U.S.C. § 1415(f)(1) (2000).               The IDEA permits a party

adversely affected by an administrative decision to obtain judicial

review    and   gives     courts    “broad    discretion,”    Sch.       Comm.   of


                                      - 2 -
Burlington v. Dep’t of Educ., 471 U.S. 359, 369 (1985), to grant

“such relief as the court determines is appropriate.”          20 U.S.C.

§ 1415(i)(2)(B)(iii).    In a judicial proceeding under the IDEA, a

reviewing court is obliged to conduct a de novo review, while

giving due weight to the state administrative proceedings.           See 20

U.S.C. § 1415(i)(2)(B); MM ex rel. DM v. Sch. Dist. of Greenville

County, 303 F.3d 523, 530-31 (4th Cir. 2002) (citing Doyle v.

Arlington County Sch. Bd., 953 F.2d 100, 105 (4th Cir. 1991)).

            The parents of D.A. initiated a due process hearing,

claiming that Montgomery County Public School System (“MCPS”)

failed to provide D.A. with a FAPE.         The issues on appeal are:

(1) Whether defendants’ failure to fully fund D.A.’s placement

denied her a FAPE; (2) Whether the ALJ erred in failing to consider

evidence; and (3) Whether the Avjians’ due process rights were

violated.   The district court granted summary judgment in favor of

the defendants.1    We affirm.

                                  I.

            It is undisputed by the parties that D.A. is a child with

emotional and educational disabilities who is entitled to special

education    and   related   services    under   the   Individuals    with

Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400 et seq.

D.A.’s parents pursued the option of a FAPE through MCPS.               In



     1
      The parties consented to exercise of the district court’s
jurisdiction by a U.S. Magistrate Judge.

                                 - 3 -
response to the parents’ inquiry, an IEP Team meeting was held, at

which D.A.’s parents, D.A.’s psychologist, and MCPS personnel were

present.     D.A.’s psychologist testified the only placement that

could meet D.A.’s needs was a therapeutic, residential school.

D.A.’s parents expressed their desire for a residential placement

as well.     The Team explained to the Avjians that the John L.

Gildner Regional Institute for Children and Adolescents (“RICA”)

had a residential program available to some students and that it

would be up to RICA to decide if D.A. was eligible.         It was the

Avjians’ impression from the meeting that the IEP team supported

their request to have D.A. placed in a residential facility.

However, the Team recommended only a private day school both at the

meeting and on the written IEP.       D.A.’s parents did not object.

Financing for either type of placement was never discussed.           The

team identified several possible schools that would provide this

service, including RICA.2

           On September 3, 2002, D.A.’s parents signed a form

indicating their approval of the IEP, which clearly recommended

only a day school placement.      D.A. interviewed and was accepted at

RICA as a residential student in the Fall of 2002.          In November

2002, D.A.’s parents received a bill from the Maryland State

Department    of   Health   and   Mental   Hygiene   (“DHMH”)   for   the



     2
      RICA had both a day school and residential component,
however, the IEP clearly recommended only the day school.

                                  - 4 -
residential component of D.A.’s placement at RICA, at a cost of

$571 per day.        D.A.’s parents disputed the charges, believing that

MCPS should pay for the residential service as part of D.A.’s free

public education.

              On March 10, 2003, D.A.’s parents requested a due process

hearing and mediation, claiming that there was a disparity between

the written IEP and the IEP meeting proceedings.                The Avjians

further asserted that they were never told that they would be

liable for the residential costs of any potential placement. Their

request for mediation was denied.          In June 2003, an Administrative

Law Judge (“ALJ”) heard the parents’ claim that D.A. was denied a

FAPE       because   MCPS   failed   to   provide   necessary   residential

services.3      George Moore, an MCPS official present at the IEP Team

meeting, testified the team decided D.A. did not need residential

placement for educational purposes.           He further testified D.A.’s

parents did not object to the written IEP at the meeting.           The ALJ

found his testimony credible.

              The ALJ concluded the written IEP accurately reflected

the IEP team meeting proceedings and that MCPS’ failure to explain

that the Avjians would be responsible for paying any residential

placement costs did not constitute a violation of due process.

Having exhausted all administrative remedies, D.A.’s parents filed

an action in the district court.          The Avjians requested permission


       3
        D.A.’s parents were not represented by counsel.

                                     - 5 -
to depose George Moore.      The court allowed the deposition over

defendants’ objections, however, the district court refused to

consider the deposition testimony as additional evidence under

Springer v. Fairfax County Sch. Bd., 134 F.3d 659 (4th Cir. 1988).

            The district court concluded MCPS complied with all

procedures in the IDEA and that D.A. was not denied a FAPE.               The

court further found that MCPS was not financially liable for D.A.’s

residential treatment costs since the IEP team had referred D.A.

only for special education day school.         The parents’ desire to see

D.A. placed in a residential facility did not make MCPS liable for

the cost.     Accordingly, the district court granted defendants’

motion for summary judgment.

                                   II.

            This court reviews de novo an order granting summary

judgment.    Bond v. Blum, 317 F.3d 385, 394 (4th Cir. 2003).

Summary judgment is appropriate only if there are no genuine issues

of material fact and the moving party is entitled to judgment as a

matter of law.    Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986).       The evidence is viewed in the light

most favorable to the non-moving party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).       However, a party cannot create a

genuine   issue   of   material    fact    through   mere   speculation    or

compilation of inferences.        Runnebaum v. Nationsbank of Md., 123
F.3d 156, 164 (4th Cir. 1997).           When a moving party has met its


                                   - 6 -
burden, the non-moving party must convince the court that, upon the

record as a whole, a rational trier of fact could find for the

non-moving party.      Anderson, 477 U.S. at 248-49.

                                       A.

            The    Avjians’   first    argument    on    appeal   is    that   the

district court erred in accepting the factual findings made by the

ALJ. The Avjians contend that the ALJ misunderstood or ignored the

facts on several material issues.              They further claim that the

district court should have cured this error by considering their

additional evidence obtained in the Moore deposition.

            Whether the district court has accorded “due weight” to

the administrative proceeding is a mixed question of law and fact

reviewed by this court de novo.         MM, 303 F.3d at 531.           This court

need not defer to factual recitations made by a district court from

the administrative record.       Id.    This court, however, must examine

the entire record, including any additional evidence considered by

the district court, and afford due weight to the administrative

determinations.

            We find the district court did not err in accepting the

factual findings of the ALJ.         The majority of facts relied upon by

the   ALJ   were   supported    by    the     record    through   corroborating

documents, letters, and witness testimony.              The ALJ found Moore’s

testimony comprehensive and credible.             To the extent the Avjians

are challenging the ALJ’s credibility findings, this court will not


                                      - 7 -
reverse a trier of fact who had the advantage of hearing the

testimony on the question of credibility.           Doyle, 953 F.2d at 104.

Nor is there any evidence in the record to suggest that this court

should do so.

            The Avjians claim the outcome would have been different

had the district court considered Moore’s deposition as additional

evidence.   Whether to allow additional evidence under § 1415(e)(2)

“must be left to the discretion of the trial court which must be

careful not to allow such evidence to change the character of the

hearing   from    one   of   review    to   a   trial   de   novo.   Town   of

Burlington v. Dep’t of Educ., 736 F.2d 773, 791 (1st Cir. 1984).

This court announced its strict approach in Springer, 134 F.3d at

667, that “‘testimony from all who did, or could have, testified

before the administrative hearing’ would be ‘an appropriate limit

in many cases.’”     (citing Town of Burlington, 736 F.2d at 790).          We

disagree with the Avjians’ contention that Moore’s testimony was

unavailable at the administrative hearing because the ALJ refused

to let the Avjians question Moore in the areas of instructions from

his superiors, quality assurance issues, and experiences of the

average family.     Moreover, these issues were not addressed in the

deposition.      We therefore affirm the district court’s refusal to

consider the deposition testimony.

                                       B.

            The Avjians next argue that requiring them to pay for

D.A.’s residential placement constitutes a failure to provide D.A.


                                      - 8 -
with a FAPE.         Whether a child is receiving a FAPE is a two-part

inquiry.     A court must determine first whether the state has

“complied with the procedures set forth in the Act,” and second,

whether the IEP is “reasonably calculated to enable the child to

receive educational benefits.”            Bd. of Educ. v. Rowley, 458 U.S.
176, 206-07 (1982).           Courts are reluctant to second-guess the

judgment of educational professionals once a procedurally proper

IEP has been formulated.         See id.

            The Avjians first contend that although the IEP team

decided a residential treatment was best for D.A., this decision

was not reflected on the written IEP.                The written IEP clearly

stated that D.A. did not need residential treatment to meet her

educational needs.          It appears that in response to her parents’

requests for residential treatment, the IEP Team recommended the

RICA program, but clearly documented on the IEP that D.A. was only

referred    to   a    day    program.     D.A.’s    parents   indicated   their

agreement with the IEP by signing it.              This Court has found that

when evaluating whether a school district offered a FAPE, a court

generally must limit its consideration to the terms of the IEP

itself.    See A.K. ex rel. J.K. v. Alexandria City Sch. Bd., No. 06-

1130,        F.3d           , 2007 WL 1218204, at *7 (4th Cir. Apr. 26,

2007).    Expanding the scope of the offer to include comments made

during the IEP process undermines the important policies served by

requiring a formal written IEP.            Id.     Accordingly, we reject the


                                        - 9 -
Avjians’ invitation that we ignore the plain terms of the written

IEP to which they give their written assert.

               The    Avjians    next     assert    that   the    IEP   team   did   not

properly consider D.A.’s educational and non-educational needs. We

disagree. The IDEA clearly states that its purpose is to determine

the     “educational        needs    of     [a     child   with    a    disability].”

1414(a)(1)(C)(i)(II) (emphasis added).                 Nowhere does it state that

the IEP team should evaluate a child’s non-educational needs and/or

make any determination as to treatment for those needs.                              The

purpose of the IEP Team meeting was to determine D.A.’s educational

needs    and    how    to   meet    those    needs    in   the    least    restrictive

environment.

               The IDEA establishes a “basic floor of opportunity” for

every handicapped child.            Rowley, 458 U.S. at 201.              “States must

provide specialized instruction and related services ‘sufficient to

confer some educational benefit upon the handicapped child.’”

Hartmann v. Loudoun County Bd. of Educ., 118 F.3d 996, 1001 (4th

Cir. 1997) (citing Rowley, 458 U.S. at 200-01). The IDEA, however,

does not require a school district to provide the best education.

MM, 303 F.3d at 527.            In other words, once a FAPE is offered, the

school district need not offer additional educational services.

Id.

               Finally, the Avjians assert the IEP team did not provide

them with adequate information and notice regarding the parents’


                                          - 10 -
financial responsibility. Nowhere does the statute require the IEP

Team to discuss financing.    Under the IDEA, D.A. is entitled to a

FAPE, which is determined through the IEP process.         That FAPE was

a private day school.   Any additional treatment, even if requested

by the parents, is not the financial responsibility of MCPS.

                                  C.

            The Avjians set forth a detailed argument that the MCPS

has adopted a pervasive and longstanding process for recommending

residential   placements,   referring    students   to   RICA,   and   then

abdicating their responsibility to fund the residential placements.

As the Government notes, both the ALJ and the district court have

refused to allow the Avjians to develop this argument through

additional evidence.    We agree with this determination.

                                 III.

            In sum, the IEP Team clearly recommended a day school

placement and the Avjians indicated their agreement by signing the

written plan.    MCPS followed the statutory procedures set forth in

the IDEA.     Accordingly, we find there is no genuine issue of

material fact.    We therefore affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                - 11 -